Exhibit 10.16

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the 28th
day of December, 2012, by THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED HERETO,
each having an office at 2901 Butterfield Road, Oak Brook, Illinois 60523
(individually and collectively, as the context requires, “Borrower”), and INLAND
REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation (“IREIC”), and INLAND
REAL ESTATE INCOME TRUST, INC., a Maryland corporation (“IREIT”; together with
IREIC, individually or collectively as the context may require, “Guarantor”),
each having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523
(Borrower and Guarantor hereinafter referred to, individually and collectively,
as the context may require, as “Indemnitor”), in favor of JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a banking association chartered under the laws of the
United States of America, having an address at 383 Madison Avenue, New York, New
York 10179 (together with its successors and assigns, “Indemnitee”) and the
other Indemnified Parties (defined below).

RECITALS:

A.                Indemnitee is prepared to make a loan (the “Loan”) to Borrower
in the original principal amount of Four Million One Hundred Forty Thousand and
No/100 Dollars ($4,140,000.00) pursuant to a Loan Agreement of even date
herewith between Borrower and Indemnitee (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”), which Loan shall be evidenced by that
certain Promissory Note of even date herewith given by Borrower in favor of
Indemnitee in the original principal amount of Four Million Six Hundred Seventy
Thousand and No/100 Dollars ($4,670,000.00) (such Promissory Note, together with
all extensions, renewals, replacements, restatements or modifications thereof,
the “Note”).

B.                 The Loan is secured by, among other things, those certain
mortgages, deeds to secure debt and deeds of trust, each dated as of the date
hereof, given by Borrower to Indemnitee and encumbering the Property (such
mortgages, deeds to secured debt and deeds of trust, as the same may hereafter
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, collectively, the “Mortgages”), which Mortgages
encumber each of the real properties described in Exhibit A attached hereto
(collectively referred to as the “Land”; the Land, together with all structures,
buildings and improvements now or hereafter located on the Land, collectively
referred to as the “Property”). Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Loan Agreement.

C.                 Indemnitee is unwilling to make the Loan unless Indemnitor
agrees to provide the indemnification, representations, warranties, covenants
and other matters described in this Agreement for the benefit of the Indemnified
Parties.

D.                Indemnitor is entering into this Agreement to induce
Indemnitee to make the Loan.

1

 

 

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby agrees for the benefit of the Indemnified Parties as follows:

1.                  Indemnification. INDEMNITOR COVENANTS AND AGREES, AT ITS
SOLE COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD THE
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW)
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE
OF THE FOLLOWING: (A) ANY PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR
UNDER THE PROPERTY; (B) ANY PAST, PRESENT OR THREATENED RELEASE OF HAZARDOUS
SUBSTANCES IN, ON, ABOVE, UNDER OR FROM THE PROPERTY; (C) ANY ACTIVITY BY
INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER
OF THE PROPERTY IN CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED USE,
TREATMENT, STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE,
GENERATION, PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM
THE PROPERTY OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE THE PROPERTY; (D) ANY ACTIVITY BY INDEMNITOR, ANY PERSON AFFILIATED WITH
INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY
ACTUAL OR PROPOSED REMEDIATION OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED
IN, UNDER, ON OR ABOVE THE PROPERTY, WHETHER OR NOT SUCH REMEDIATION IS
VOLUNTARY OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER, INCLUDING BUT NOT
LIMITED TO ANY REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (E) ANY PAST, PRESENT OR
THREATENED NON-COMPLIANCE OR VIOLATIONS OF ANY ENVIRONMENTAL LAW (OR PERMITS
ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN CONNECTION WITH THE PROPERTY OR
OPERATIONS THEREON, INCLUDING BUT NOT LIMITED TO ANY FAILURE BY INDEMNITOR, ANY
PERSON AFFILIATED WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY
TO COMPLY WITH ANY ORDER OF ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY
ENVIRONMENTAL LAW; (F) THE IMPOSITION, RECORDING OR FILING OR THE THREATENED
IMPOSITION, RECORDING OR FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE
PROPERTY; (G) ANY ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL
PROCEEDINGS IN ANY WAY CONNECTED WITH ANY MATTER ADDRESSED IN THIS AGREEMENT;
(H) ANY PAST, PRESENT OR THREATENED INJURY TO,

2

 

DESTRUCTION OF OR LOSS OF NATURAL RESOURCES IN ANY WAY CONNECTED WITH THE
PROPERTY, INCLUDING BUT NOT LIMITED TO COSTS TO INVESTIGATE AND ASSESS SUCH
INJURY, DESTRUCTION OR LOSS; (I) ANY ACTS OF INDEMNITOR, ANY PERSON AFFILIATED
WITH INDEMNITOR, AND ANY TENANT OR OTHER USER OF THE PROPERTY IN ARRANGING FOR
DISPOSAL OR TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR TRANSPORT FOR
DISPOSAL OR TREATMENT, OF HAZARDOUS SUBSTANCES AT ANY FACILITY OR INCINERATION
VESSEL CONTAINING SUCH OR SIMILAR HAZARDOUS SUBSTANCES; (J) ANY ACTS OF
INDEMNITOR, ANY PERSON AFFILIATED WITH ANY INDEMNITOR, AND ANY TENANT OR OTHER
USER OF THE PROPERTY IN ACCEPTING ANY HAZARDOUS SUBSTANCES FOR TRANSPORT TO
DISPOSAL OR TREATMENT FACILITIES, INCINERATION VESSELS OR SITES FROM WHICH THERE
IS A RELEASE, OR A THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES
THE INCURRENCE OF COSTS FOR REMEDIATION; (K) ANY PERSONAL INJURY, WRONGFUL
DEATH, OR PROPERTY OR OTHER DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR
TORT LAW THEORY, INCLUDING BUT NOT LIMITED TO DAMAGES ASSESSED FOR PRIVATE OR
PUBLIC NUISANCE OR FOR THE CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR
NEAR THE PROPERTY; AND (L) ANY MISREPRESENTATION OR INACCURACY IN ANY
REPRESENTATION OR WARRANTY OR MATERIAL BREACH OR FAILURE TO PERFORM ANY
COVENANTS OR OTHER OBLIGATIONS PURSUANT TO THIS AGREEMENT, THE LOAN AGREEMENT OR
THE MORTGAGE.

2.                  Duty to Defend and Attorneys and Other Fees and Expenses.
Upon written request by any Indemnified Party, Indemnitor shall defend same (if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole and
absolute discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of such Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, provided that
no compromise or settlement shall be entered without Indemnitor’s consent, which
consent shall not be unreasonably withheld. Upon demand, Indemnitor shall pay
or, in the sole and absolute discretion of the Indemnified Parties, reimburse,
the Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

3.                  Definitions. Capitalized terms used herein and not
specifically defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement. As used in this Agreement, the following terms
shall have the following meanings:

The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, participant or investor of or in the Loan or the Securities.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

3

 

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

4.                  Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Note, the Loan Agreement, the Mortgages or any other Loan
Document to or with Indemnitee by Indemnitor or any Person who succeeds
Indemnitor or any Person as owner of the Property. In addition, the liability of
Indemnitor under this Agreement shall in no way be limited or impaired by (i)
any extensions of time for performance required by the Note, the Loan Agreement,
the Mortgages or any of the other Loan Documents, (ii) any sale or transfer of
all or part of the Property, (iii) except as provided herein, any exculpatory
provision in the Note, the Loan Agreement, the Mortgages, or any of the other
Loan Documents limiting Indemnitee’s recourse to the Property or to any other
security for the Note, or limiting Indemnitee’s rights to a deficiency judgment
against Indemnitor, (iv) the accuracy or inaccuracy of the representations and
warranties made by Indemnitor under the Note, the Loan Agreement, the Mortgages
or any of the other Loan Documents or herein, (v) the release of Indemnitor or
any other Person from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the other Loan Documents by
operation of law, Indemnitee’s voluntary act, or otherwise, (vi) the release or
substitution in whole or in part of any security for the Loan, or (vii)
Indemnitee’s failure to record the Mortgages or file any UCC financing
statements (or Indemnitee’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Loan; and, in any such case, whether with or without notice
to Indemnitor and with or without consideration.

5.                  Enforcement. The Indemnified Parties may enforce the
obligations of Indemnitor without first resorting to or exhausting any security
or collateral or without first having recourse to the Note, the Loan Agreement,
the Mortgages, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Mortgages, or exercising any other
rights and remedies thereunder. This Agreement is not collateral or security for
the Debt, unless Indemnitee expressly elects in writing to make this Agreement
additional collateral or security for the Debt, which Indemnitee is entitled to
do in its sole and absolute discretion. It is not necessary for an Event of
Default to have occurred for the Indemnified Parties to exercise their rights
pursuant to this Agreement. Notwithstanding any provision of the Loan Agreement,
the obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; Indemnitor is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Property.

4

 

 

6.                  Survival. The obligations and liabilities of Indemnitor
under this Agreement shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Mortgages. Notwithstanding the provisions of this Agreement to the contrary,
the liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove that such liabilities and obligations arose
solely from Hazardous Substances that: (a) were not present on or a threat to
the Property prior to the date that Indemnitee or its nominee acquired title to
the Property, whether by foreclosure, exercise of power of sale or otherwise and
(b) were not the result of any act or negligence of Indemnitor or any of
Indemnitor’s affiliates, agents or contractors. Additionally, the obligations
and liabilities of Indemnitor under this Agreement shall terminate and be of no
further force and effect with respect to any unasserted claim when all of the
following conditions are satisfied in full: (i) the Loan shall have been paid in
full on or prior to the Maturity Date and Indemnitee has not foreclosed or
otherwise taken possession of any Property, (ii) there has been no material
change, between the date hereof and the date the Loan is paid in full, in any
Environmental Law, the effect of which change would make a lender or mortgagee
liable in respect to any matter for which the Indemnified Parties are entitled
to indemnification pursuant to this Agreement, notwithstanding the fact that the
Loan is paid in full, (iii) Indemnitee shall have received, at Indemnitor's
expense, an updated environmental report dated within sixty (60) days of the
requested release showing, to the reasonable satisfaction of Indemnitee, that
there exists no matter for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement, and (iv) two (2) years have passed
since date that the Loan has been paid in full.

7.                  Interest. Any amounts payable to any Indemnified Parties
under this Agreement shall become immediately due and payable on demand and, if
not paid within thirty (30) days of such demand therefor, shall bear interest at
the lesser of (a) the Default Rate or (b) the maximum interest rate which
Indemnitor may by law pay or the Indemnified Parties may charge and collect,
from the date payment was due, provided that the foregoing shall be subject to
the provisions of Article 4 of the Note.

8.                  Waivers.

(a)                Indemnitor hereby waives (i) any right or claim of right to
cause a marshaling of Indemnitor’s assets or to cause Indemnitee or the other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) and relinquishes all
rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation which Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or the
other Indemnified Parties; (iii) the right to assert a counterclaim, other than
a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or the other Indemnified Parties; (iv) notice of
acceptance hereof and of any action

5

 

taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of nonpayment or failure to perform or observe, or
other proof, or notice or demand; and (vi) all homestead exemption rights
against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.

(b)               INDEMNITOR AND INDEMNITEE HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN
EVIDENCED BY THE NOTE, THE NOTE, THE MORTGAGES, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION
THEREWITH.

9.                  Subrogation. Indemnitor shall take any and all reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such Person
responsible for the presence of any Hazardous Substances at, in, on, under or
near the Property or otherwise obligated by law to bear the cost. The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

10.              Indemnitor’s Representations and Warranties. Indemnitor
represents and warrants that:

(a)                if Indemnitor is a corporation, a limited liability company,
a statutory trust or partnership, it has the full corporate/ limited liability
company/ partnership/ trust power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite corporate/ limited liability company/ partnership/
trust action has been taken by Indemnitor to make this Agreement valid and
binding upon Indemnitor, enforceable in accordance with its terms;

(b)               if Indemnitor is a corporation, a limited liability company, a
statutory trust or a partnership, its execution of, and compliance with, this
Agreement is in the ordinary course of business of Indemnitor and will not
result in the breach of any term or provision of the charter, by-laws,
partnership, operating or trust agreement, or other governing instrument of
Indemnitor or result in the breach of any term or provision of, or conflict with
or constitute a default under, or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which Indemnitor or the Property is subject, or result in the violation of
any law, rule, regulation, order, judgment or decree to which Indemnitor or the
Property is subject;

 

(c)                to the best of Indemnitor’s knowledge, there is no action,
suit, proceeding or investigation pending or threatened against it which, either
in any one instance or in the aggregate, may result in any material adverse
change in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would be likely
to impair materially the ability of Indemnitor to perform under the terms of
this Agreement;

(d)               it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

(e)                to the best of Indemnitor’s knowledge, no approval,
authorization, order, license or consent of, or registration or filing with, any
governmental authority or other person, and no approval, authorization or
consent of any other party is required in connection with this Agreement; and

(f)                this Agreement constitutes a valid, legal and binding
obligation of Indemnitor, enforceable against it in accordance with the terms
hereof.

11.              No Waiver. No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.

12.              Notice of Legal Actions. Each party hereto shall, within five
(5) business days of receipt thereof, give written notice to the other party
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Substances on, from
or affecting the Property, and (ii) any legal action brought against such party
or related to the Property, with respect to which Indemnitor may have liability
under this Agreement. Such notice shall comply with the provisions of Section 15
hereof.

13.              Examination of Books and Records. The Indemnified Parties and
their accountants shall have the right to examine the records, books, management
and other papers of Indemnitor which reflect upon its financial condition, at
the Property or at the office regularly maintained by Indemnitor where the books
and records are located. The Indemnified Parties and their accountants shall
have the right to make copies and extracts from the foregoing records and other
papers. In addition, at reasonable times and upon reasonable notice, the
Indemnified Parties and their accountants shall have the right to examine and
audit the books and records of Indemnitor pertaining to the income, expenses and
operation of the Property during reasonable business hours at the office of
Indemnitor where the books and records are located.

14.              Taxes. Indemnitor has filed all federal, state, county,
municipal, and city income and other tax returns required to have been filed by
it and has paid all taxes and related liabilities which have become due pursuant
to such returns or pursuant to any assessments received by it. Indemnitor has no
knowledge of any basis for any additional assessment in respect of any such
taxes and related liabilities for prior years.

6

 

 

15.              Notices. All notices or other written communications hereunder
shall be made in accordance with Section 10.6 of the Loan Agreement. Notices to
Guarantor shall be addressed as follows:

Inland Real Estate Investment Corporation
2901 Butterfield Road
Oak Brook, IL 60523
Attention: Catherine Lynch
Facsimile No.: (630) 645-2082

 

Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: JoAnne McGuinness
Facsimile No.: (630) 368-2218

 

With a copy to:

The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: General Counsel
Facsimile No.: (630) 218-4900

16.              Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement. The failure of
any party hereto to execute this Agreement, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

17.              No Oral Change. This Agreement, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Indemnitor or any
Indemnified Party, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

18.              Headings, Etc. The headings and captions of various paragraphs
of this Agreement are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

7

 

 

19.              Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person referred to may require.
Without limiting the effect of specific references in any provision of this
Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.

20.              Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

21.              Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Mortgages, the Loan Agreement or the other Loan Documents or
would otherwise have at law or in equity.

22.              Inapplicable Provisions. If any term, condition or covenant of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, this Agreement shall be construed without such provision.

23.              Governing Law.

(a)                THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND
MADE BY INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS

8

 

LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND
THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b)               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR
INDEMNITOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. INDEMNITOR
DOES HEREBY DESIGNATE AND APPOINT:

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

9

 

 

24.              Miscellaneous.

(a)                Wherever pursuant to this Agreement (i) Indemnitee exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Indemnitee, or (iii) any other decision or determination
is to be made by Indemnitee, the decision of Indemnitee to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

(b)               Wherever pursuant to this Agreement it is provided that
Indemnitor pay any costs and expenses, such costs and expenses shall include,
but not be limited to, legal fees and disbursements of Indemnitee, whether
retained firms, the reimbursements for the expenses of the in-house staff or
otherwise.

(c)                If Indemnitor consists of more than one person or party, the
obligations and liabilities of each such person or party hereunder shall be
joint and several.

25.              Release of IREIC. Provided that no Event of Default shall then
exist, IREIC shall be deemed released as indemnitor hereunder, as guarantor
under the Guaranty Agreement and as Joinder Party under the Joinder Agreement
upon IREIT delivering to Lender copies of the Form 10-K and/or Form 10-Q filings
of IREIT, which show to Lender’s reasonable satisfaction that IREIT has
maintained a Net Worth of not less than $25,000,000.00 during the two (2)
consecutive calendar quarters immediately preceding such release (the “IREIC
Release Event”). Upon the occurrence of the IREIC Release Event, IREIC shall be
deemed released automatically from all liability under this Guaranty, the
Environmental Indemnity and the Joinder Agreement and all references to
“Guarantor” in this Guaranty and the other Loan Documents shall be solely a
reference to IREIT, and IREIC shall have no further obligations hereunder or
under the other Loan Documents. As used in this Section 5.16, “GAAP” shall mean
generally accepted accounting principles, consistently applied, and “Net Worth”
shall mean, as of a given date, (i) IREIT’s total assets as of such date less
(ii) IREIT’s total liabilities as of such date, determined in accordance with
GAAP.

 

[NO FURTHER TEXT ON THIS PAGE]

10

 

IN WITNESS WHEREOF, this Agreement has been executed by Borrower and Guarantor
and is effective as of the day and year first above written.

BORROWER:

IREIT Mobile Moffett DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

 

IREIT Daleville DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

11

 

IREIT Valley DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

IREIT Maryville DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

12

 

 

IREIT LaGrange Hamilton DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

IREIT LaGrange Wares Cross DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

13

 

 

IREIT Brooks DG, L.L.C., a Delaware limited liability company

By:IREIT DG SPE II Member, L.L.C., a Delaware limited liability company, its
sole member

By:Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

By:/s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

14

 

GUARANTOR:

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

 

By: /s Catherine L. Lynch

Name: Catherine L. Lynch

Title: CFO

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation

By: /s David Z. Lichterman
Name: David Z. Lichterman
Title: Treasurer/Chief Accounting Officer

15

 

SCHEDULE A

BORROWER

 

1.IREIT Mobile Moffett DG, L.L.C., a Delaware limited liability company

2.IREIT Daleville DG, L.L.C., a Delaware limited liability company

3.IREIT Valley DG, L.L.C., a Delaware limited liability company

4.IREIT Maryville DG, L.L.C., a Delaware limited liability company

5.IREIT LaGrange Hamilton DG, L.L.C., a Delaware limited liability company

6.IREIT LaGrange Wares Cross DG, L.L.C., a Delaware limited liability company

7.IREIT Brooks DG, L.L.C., a Delaware limited liability company

 

16

 

EXHIBIT A

PROPERTIES

1. 5475 Moffett Road, Mobile, Alabama 36618 2. 501 East Main Street, Daleville,
Alabama 36322 3. 4919 Lee Road 270, Valley, Alabama 36854 4. 109 Sam Houston
School Road, Maryville, Tennessee 37804 5. 2956 Hamilton Road, Lagrange, Georgia
30240 6. 112 Wares Cross Road, Lagrange, Georgia 30240 7. 7768 Georgia Highway
16 West, Brooks, Georgia 30205

 

17